THE THIRTEENTH COURT OF APPEALS

                                   13-19-00488-CR


                              ALLISON RIEPE BOYKIN
                                        v.
                               THE STATE OF TEXAS


                                  On Appeal from the
                 451st Judicial District Court of Kendall County, Texas
                              Trial Court Cause No. 6846


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

April 15, 2021